Citation Nr: 0401399	
Decision Date: 01/14/04    Archive Date: 01/22/04	

DOCKET NO.  03-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
right elbow shell fragment wound scar.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from May 1943 to 
December 1945, and from January 1948 to March 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied an increased 
evaluation for a right elbow shell fragment wound scar.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Although referred to historically as a gunshot wound, the 
right elbow injury during World War II combat service is 
shown to have been a superficial shell fragment wound which 
caused no resultant injury to bone, nerve, or muscle, and 
which has consistently been manifested by a small (now 2.5 
centimeter) scar of the elbow which is freely movable and 
nontender, the elbow has normal range of motion and motor 
strength, and there is no tenderness of the elbow joint.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
right elbow shell fragment wound scar have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants and representatives of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO has in a 
rating decision, statements of the case, and correspondence 
notified the veteran and representative of the evidence 
necessary to substantiate his claim for an increased 
evaluation for a right elbow scar.  They were informed of the 
applicable law and regulations governing compensable 
evaluations for scars.  They were informed of the evidence 
that VA would collect and that VA would assist them in 
collecting any evidence they might reasonable identify by 
proper completion of medical release forms.  Medical release 
forms were provided to the veteran for proper completion.  
The veteran and representative were provided with a point of 
contact with any questions or if they needed assistance.  The 
veteran was provided with a VA examination which was adequate 
for rating purposes.  All known and available evidence has 
been collected for review and the claims folder does not 
indicate nor does the veteran contend that there remains any 
relevant evidence which has not been collected for review.  
The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as practicably can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria for that 
rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Scars which are superficial and poorly nourished with 
repeated ulceration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars shall be rated on the 
limitation of function of any part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Effective on August 30, 2002, the schedular criteria for 
evaluation of skin at 38 C.F.R. § 4.118 was amended and 
additional criteria were added.  There was no change with 
Diagnostic Codes 7803, 7804 and 7805, except that Diagnostic 
Code 7803 was changed from warranting a 10 percent evaluation 
for scars which were poorly nourished with repeated 
ulceration, to an unstable scar where, for any reason, there 
was frequent loss of the covering of the skin over the scar.  
A newly created Diagnostic Code 7802, however, provided a 10 
percent evaluation for scars, other than of the head, face, 
or neck, that were superficial and did not cause limited 
motion, which involve areas of 144 square inches or greater.  

Analysis:  The service medical records reveal that in May 
1945, during the veteran's initial period of service in the 
Pacific Theater during World War II, he received two shell 
fragment wounds.  The one involved in this appeal included a 
small fragment removed from the subcutaneous tissue over the 
posterior surface of the right olecranon (elbow).  In June 
1945, this elbow wound was noted as "healed," and the 
veteran was returned to duty.  The veteran completed his 
remaining service and was separated in December 1945.  

Pursuant to his initial claim in February 1946, the veteran 
was granted service connection for a shrapnel wound scar of 
the right elbow noted as healed and nondisabling with a 
noncompensable evaluation, effective from the date of service 
separation.  The veteran was subsequently provided a VA 
examination in December 1947 which noted an irregular scar at 
the lateral surface of the right olecranon process measuring 
two by one inches.  The scar was soft, smooth, well healed, 
and not adherent to the underlying tissues.  There was no 
defect of the underlying tissue and there was no loss of 
motion of the elbow joint.  An X-ray study of the right elbow 
taken at that time revealed no evidence of old or recent 
fracture or narrowing of the joint space, the bones were 
normal, and no retained foreign bodies were identified.  

The veteran subsequently reenlisted for military service and 
the physical examination for reenlistment in January 1948 
noted no disability attributable to the right elbow scar.  
The veteran completed service through March 1950 and there is 
no indication that the right elbow scar caused any difficulty 
or required any medical attention at any time during the 
second enlistment.  There is a notable absence of competent 
clinical evidence indicating that the veteran sought or 
required any medical attention for the right elbow scar at 
any time following service separation in March 1950 through 
the present day.  

In June 2002, the veteran wrote a statement indicating his 
belief that this right elbow shell fragment wound residual 
warranted a compensable evaluation because he believed that 
there were retained foreign bodies or metal fragments in the 
elbow from the time of the initial injury during World War II 
service.  The veteran was subsequently provided a VA 
examination in August 2002 which noted a 2.5 centimeter scar 
posteriorly over the olecranon process.  The scar was freely 
movable and nontender.  There were normal range of motion of 
the elbow and normal motor strength of the triceps and 
biceps.  There was no tenderness to palpitation of the elbow 
joint.  The VA physician reviewed the veteran's claims folder 
in conjunction with the examination.  An X-ray study of the 
elbow was taken and revealed some arthritic changes of the 
elbow joint but an "otherwise unremarkable right elbow."  
There was no retained foreign bodies or shell fragments 
identified in the X-ray study.  The impression from 
examination was a superficial shrapnel wound with no 
disability nor any pain associated with the scar.  It was 
further noted that the X-rays revealed no residual shrapnel 
fragments.  

The preponderance of the evidence of record is against an 
increased evaluation for the veteran's right elbow shell 
fragment wound scar.  This shell fragment wound, incurred in 
1945, is shown to have healed without residual disability 
during the veteran's initial enlistment during World War II 
service.  No disability attributable to this shell fragment 
wound is shown in the service medical records or in VA 
examinations in 1947 and 2002.  

Records of the original injury indicate and subsequent 
examinations confirm that the shell fragment wound was 
superficial and that it did not cause underlying damage to 
tissue, nerves, muscles, or bone.  The small scar healed and 
has at all times been shown to be freely movable and 
nontender without repeated ulceration and without frequent 
loss of the covering of the skin over the scar.  No loss of 
elbow range of motion or motor strength attributable to the 
scar or otherwise has been demonstrated.  The scar does not 
involve an area of 144 square inches or greater.  Finally, 
contrary to the veteran's assertion, no competent evidence 
demonstrates that this right elbow injury resulted in 
retained foreign bodies or shell fragments in the right 
elbow.  X-ray studies from soon after the veteran's initial 
enlistment and most recently in 2002 do not show any retained 
foreign bodies attributable to this injury.  In the absence 
of competent evidence showing that this right elbow scar is 
tender or painful, or otherwise results in disability to the 
associated structures of the elbow or arm, a compensable 
evaluation is not warranted under any of the applicable 
criteria for evaluating scars at 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, or 7805.  

This decision is not meant to in any way diminish the 
veteran's well-documented honorable combat service, or the 
fact that he was wounded during such service in defense of 
our nation.  





ORDER

Entitlement to an increase (compensable) evaluation for a 
right elbow shell fragment wound scar is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



